Peter A. Regulski, Assistant Attorney General, For State of North Carolina.
Blake M. Courlang, District Attorney, For State of North Carolina.
Mary Carla Babb, Assistant Attorney General, For State of North Carolina.
Matthew W. Sawchak, Solicitor General, For State of North Carolina.
James R. Woodall, Jr., District Attorney, For the State of North Carolina.
ORDER
The following order has been entered on the motion filed on the 6th of September 2019 by Defendant for Temporary Stay:
"Motion Denied by order of the Court in conference, this the 9th of September 2019."
Upon consideration of the petition filed by Defendant on the 6th of September 2019 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was *591entered and is hereby certified to the North Carolina Court of Appeals: